Name: Council Regulation (EC) No 395/97 of 20 December 1996 allocating, for 1997, Community catch quotas in Greenland waters
 Type: Regulation
 Subject Matter: fisheries;  America;  economic geography
 Date Published: nan

 6 . 3 . 97 [ EN | Official Journal of the European Communities No L 66/71 COUNCIL REGULATION (EC ) No 395/97 of 20 December 1996 allocating , for 1997, Community catch quotas in Greenland waters THE COUNCIL OF THE EUROPEAN UNION, Whereas the fishing activities covered by this Regulation are subject to the relevant control measures provided for by Council Regulation (EC ) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy ( 3 ); Whereas no agreement has been reached with the authorities responsible for Greenland on whether the relevant fish stocks should by subject to the provisions of Council Regulation ( EC ) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas ( 4 ); Whereas , for imperative reasons of common interest , this Regulation should apply from 1 January 1997, HAS ADOPTED THIS REGULATION : Article 1 For 1997, the allocation of the Community catch quotas in Greenland waters shall be as set out in the Annex . Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC ) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ( 1 ), and in particular Article 8 (4 ) thereof, Having regard to the proposal from the Commission , Whereas the Agreement on fisheries between the European Community , on the one hand , and the Government of Denmark and the Home Rule Government of Greenland , on the other hand ( 2 ), has been extended for an additional period of six years , until 31 December 2000 ; Whereas the European Community, on the one hand, and the Government of Denmark and the Home Rule Government of Greenland , on the other hand , have subsequently approved the Third Fisheries Protocol , establishing the conditions for fishing and , in particular , the catch quotas for Community vessels in Greenland waters for the period from 1 January 1995 to 31 December 2000; Whereas these quotas may be used by vessels not flying the flag of a Member State of the Community , to the extent that this is necessary for the proper functioning of the fisheries agreement which the Community has concluded with third countries ; Whereas the Community shall inform the authorities responsible for Greenland of its reaction to offers regarding supplementary catch possibilities , as referred to in Article 8 of the Fisheries Agreement, no later than six weeks after receipt of the offer ; Whereas , to ensure efficient management of the catch possibilities available , they should be allocated among Member States by means of quotas in accordance with Article 8 of Regulation ( EEC ) No 3760/92 ; Article 2 Fishing quotas set out in the Annex shall not be subject to the conditions laid down in Articles 2 , 3 and 5 ( 2 ) of Regulation ( EC ) No 847/96 . Article 3 Should the authorities responsible for Greenland make an offer regarding supplementary catch possibilities , as referred to in Article 8 of the Agreement on fisheries , the Council shall , acting by a qualified majority on a proposal from the Commission , take a decision on that offer within six weeks of receipt thereof. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1997 . (') OJ No L 389 , 31 . 12 . 1992 , p. 1 . Regulation as amended by the 1994 Act of Accession . ( 2 ) OJ No L 29 , 1 . 2 . 1985 , p. 9 . (  ') OJ No L 252 , 15 . 9 . 1993 , p . 2 . ( 4 ) OJ No L 115 , 9 . 5 . 1996 , p . 3 . No L 66/72 I EN | Official Journal of the European Communities 6 . 3 . 97 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1996 . For the Council The President S. BARRETT 6 . 3 . 97 Ã  Ã Ã  Official Journal of the European Communities No L 66/73 ANNEX Allocation of Community catch quotas in Greenland waters for 1997 Species Geographical area Community catch quotas ( in tonnes ) Quotas allocated Member States to Quantities allocated to Norway ( 9 ) Quantities allocated to Iceland ( 9 ) Faroese quotas under EC/Greenland ( 9 ) Cod all zones 31 000 Germany United Kingdom 25 360 5 640 Redfish (') NAFO 0/ 1 ICES XIV/V 5 500 46 820 Germany United Kingdom Germany France United Kingdom 5 395 105 46 270 330 220 2 000 ( s ) 500 Greenland halibut NAFO 0/ 1 ICES XIV/V 1 350 4 650 Germany Germany United Kingdom 550 4 040 210 1 200 1 450 150 150 Deep-water prawns ICES XIV/V ( 5 ) 4 525 France Denmark 1 012 1 012 2 500 1 150 Atlantic halibut ( 2 ) NAFO 0/ 1 ICES XIV/V 200 200 200 ( 7 ) 200 f ) I Catfish NAFO 0/ 1 ICESXIV/V 1 000 1 000 Germany Germany 1 000 1 000 I Blue whiting ICES XIV/V 30 000 Denmark France Germany 3 000 3 000 24 000 Capelin ICES XIV/V 127 050 ( fi ) Community 62 050 25 000 30 000 10 000 Roundnose grenadier NAFO 0/1 ICES XIV/V 1 750 5 150 Germany Germany United Kingdom 550 4 400 250 1 200 750 Roundnose grenadier ( 3 ) all zones 2 000 Community 2 000 I Polar cod ( 4 ) all zones 2 000 Community 2 000 \ (') A maximum of 20 000 tonnes may be fished by pelagic trawl . Catches from the bottom trawl fishery and the pelagic trawl fishery shall be reported separately . ( 2 ) If by-catches of Atlantic halibut in trawl cod and redfish fisheries imply over-runs of this quota , the Greenland authorities will provide solutions to the effect that Community cod and redfish fisheries can nevertheless continue until the respective quotas have been exhausted . ( ? ) Experimental fishery , to be conducted at depths greater than 1 500 metres . The maximum by-catch of Greenland halibut will be 40 % and will be counted against this quota . ( 4 ) To be fished only by pelagic trawl or longline . A by-catch of up to 10 % , excluding deep-water prawns and Greenland halibut, will be admitted . The by-catch will be counted against this quota . ( 5 ) Up to 1 000 tonnes can be caught in NAFO areas 0/ 1 under agreement with Greenland licence holders . ( 6 ) 70% of the Greenland share of the TAC for capelin minus 10 000 tonnes to the Faroe Islands . Calculated on the basis of a provisional TAC of 1 100 000 tonnes . Upon revision of this TAC in the course of 1997 , the Community quota shall be revised accordingly . ( 7 ) To be fished only with longline . ( 8 ) May be fished by pelagic trawl . ('s ) Shown for information only .